Citation Nr: 0202882	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for chronic prostatitis and 
benign prostatic hypertrophy.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1999, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in July 2001.  Following review of the evidentiary record, in 
November 2001, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
December 2001.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
present chronic prostatitis is the result of a disability 
onset during active service.



CONCLUSION OF LAW

The veteran's chronic prostatitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the May 1998 statement of the case and the May 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received in November 
1997 and that all identified and authorized medical records 
pertinent to the matter on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA examination in March 2000 and that VA 
medical opinions were obtained in April 2000 and December 
2001.  The Board finds that the evidence of record is 
sufficient for an adequate determination of the matter on 
appeal.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records show that in December 1971 the 
veteran complained of urinary frequency.  The examiner's 
impression was urinary tract infection.  A January 1972 
report noted the veteran had been treated for gonorrhea in 
1969 and that he had complained of progressive urinary 
frequency, nocturia, urgency, hematuria, and an episode of 
dysuria.  The examiner's impressions included chronic 
"urgitritis" and possible prostatitis.  A subsequent report 
noted a diagnosis of probable post infection pyuria.  

Records dated in November 1973 show the veteran complained of 
difficulty maintaining and sustaining an erection.  In 
January 1974, he complained of urinary frequency and 
premature ejaculation.  The examiner's diagnosis was 
prostatitis.  A March 1974 follow up examination noted there 
was no evidence of urgency, frequency, or dysuria.  The 
veteran's prostate was boggy and slightly tender.  

Post-service private medical records dated from February 1979 
to January 2000 show the veteran complained of genitourinary 
problems and that diagnoses of chronic prostatitis and benign 
prostatic hypertrophy were provided.  Records show the 
veteran had been treated for recurrent prostatitis since 
1975.  

In September 1999, the Board remanded the case to the RO for 
additional development.  Pursuant thereto, the veteran was 
provided a VA examination in March 2000.  The report of the 
examination noted diagnoses of symptoms of bladder outlet 
obstruction and bladder neck spasm versus benign prostatic 
hypertrophy.  In an addendum the examiner indicated a 
cystoscopic examination revealed no evidence of a significant 
bladder outlet obstruction.

In an April 2000 report the VA examiner provided 
clarification of the March 2000 examination report and 
provided a diagnosis of prostatism of unknown etiology.  The 
examiner stated that it was difficult to determine the 
etiology of the veteran's present disorder but that it was 
doubtful that the present disorder was related to one attack 
of prostatitis during active service.

In November 2001, the Board requested an opinion from a VA 
medical expert as to the current nature and etiology of the 
veteran's present urologic disabilities.  The examiner was 
requested to comment upon the likeliness that a present 
urologic disorder was related to a urologic disorder of 
service origin.

In December 2001, the Board received an opinion from Giora 
Katz, M.D., a VA Staff Urologist and Associate Chief of 
Surgical Services, which found the evidence of record 
demonstrated the veteran's chronic abacterial prostatitis was 
onset during active service.  It was noted that service 
medical records dated January 10, 1972, revealed a diagnosis 
of chronic prostatitis.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's 

"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, the Board finds that persuasive medical 
evidence demonstrates the veteran's chronic prostatitis was 
incurred in active service.  The Board notes that a review of 
the March and April 2000 VA medical reports indicates the 
veteran's claims file was not available for the examiner's 
review.  Specifically, the Board notes service medical 
records include report of a diagnosis of possible prostatitis 
in January 1972 and a diagnosis of prostatitis in January 
1974 but that the examiner referred only to the RO having 
requested an opinion based upon one episode of prostatitis 
during service.  Therefore, the Board finds the December 2001 
VA medical expert opinion is more persuasive because it was 
based upon a comprehensive review of all of the evidence of 
record.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 

(1990).  In this case, the Board finds the evidence supports 
the veteran's claim and that entitlement to service 
connection is warranted.


ORDER

Service connection for chronic prostatitis and benign 
prostatic hypertrophy is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

